
	

113 HR 5070 IH: Earnings Advancement and Recovery Now Act
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5070
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Gardner (for himself and Mr. Stewart) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for improved compliance with the requirements
			 of the earned income tax credit.
	
	
		1.Short titleThis Act may be cited as the Earnings Advancement and Recovery Now Act or the EARN Act .
		2.Dedication of EITC compliance savings to expanding the EITC
			(a)FindingsThe Congress finds the following:
				(1)The March 2014 report of the Treasury Inspector General for Tax Administration on the Internal
			 Revenue Service’s compliance with the Improper Payments Elimination and
			 Recovery Act of 2010 highlights significant improper payments related to
			 the earned income tax credit under section 32 of the Internal Revenue Code
			 of 1986.
				(2)The Improper Payments Elimination and Recovery Act of 2010 defines an improper payment as any payment that should not have been made or that was made in an incorrect amount … under
			 statutory, contractual, administrative, or other legally applicable
			 requirements.
				(3)The Internal Revenue Service estimates that 22 percent to 26 percent of earned income tax credit
			 payments were issued improperly in fiscal year 2013, with the dollar value
			 of these improper payments estimated to be between $13.3 billion and $15.6
			 billion.
				(4)The Treasury Inspector General for Tax Administration has concluded that the Internal Revenue
			 Service has made little improvement in reducing improper earned income tax
			 credit payments since being required to report estimates of these payments
			 to Congress, and as a result, the earned income tax credit program remains
			 at high risk for improper payments.
				(5)The Joint Committee on Taxation estimates that for tax year 2014 there will be 28.5 million filers
			 that will receive the earned income tax credit.
				(6)Billions of dollars of improper payments will continue to made unless reforms and improvements take
			 place with respect to the earned income tax credit and its administration
			 by the Internal Revenue Service.
				(b)Sense of CongressAny budgetary savings resulting from the reforms and improvements enacted by this Act with respect
			 to the earned income tax credit should be dedicated to expanding the
			 credit for working families eligible for the earned income tax credit.
			3.Increase the penalty applicable to paid tax preparers who engage in willful or reckless conduct
			(a)In generalSection 6694(b)(1)(B) of the Internal Revenue Code of 1986 is amended by striking 50 percent and inserting 75 percent.
			(b)Effective dateThe amendment made by this section shall apply to returns prepared for taxable years ending after
			 the date of the enactment of this Act.
			4.Expansion of disallowance period for taxpayers who improperly claim EITC based on reckless or
			 intentional disregard of the rules
			(a)In generalSection 32(k)(1)(B)(ii) of the Internal Revenue Code of 1986 is amended by striking 2 taxable years and inserting 5 taxable years.
			(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
			5.Expansion of math-error authority to cover EITC claims during period when taxpayer is barred from
			 claiming the credit
			(a)In generalSection 6213(g)(2)(K) of the Internal Revenue Code of 1986 is amended by striking section 32(k)(2) and inserting section 32(k).
			(b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			6.Penalty for erroneous claim of credit made applicable to earned income credit
			(a)In generalSection 6676(a) of the Internal Revenue Code of 1986 is amended by striking (other than a claim for a refund or credit relating to the earned income credit under section 32).
			(b)Effective dateThe amendment made by this section shall apply to claims filed after the date of the enactment of
			 this Act.
			7.Study on earned income credit and improper payments
			(a)In generalThe Comptroller General of the United States shall conduct a study on—
				(1)the effectiveness and impact of the earned income tax credit under section 32 of the Internal
			 Revenue Code of 1986, and
				(2)the incidence and cause of improper payments made by the Internal Revenue Service with respect to
			 the credit.
				(b)RecommendationsThe study required under subsection (a) shall include recommendations to—
				(1)improve the efficiency and effectiveness of the earned income tax credit, and
				(2)reduce the improper payments made by the Internal Revenue Service with respect to the credit.
				(c)ReportNot later than 6 months after the date of the enactment of this Act, the Comptroller General shall
			 submit to the Committee on Ways and Means of the House of Representatives
			 and the Committee on Finance of the Senate a report with the results of
			 the study conducted under subsection (a) and recommendations required
			 under subsection (b).
			
